                   Case 20-11532-MFW            Doc 104          Filed 06/17/20    Page 1 of 1




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       :
                                                             :        Chapter 11
                                                             :
SKILLSOFT CORPORATION, et al.                                :        Case No. 20–11532 (MFW)
                                                             :
                  Debtors.                                   :        (Jointly Administered)
                                                             :
                                                                      Re: Docket No. 102
------------------------------------------------------------ x

                       ORDER SCHEDULING OMNIBUS HEARING DATE

         Pursuant to Del. Bankr. L.R. 2002-1(a), the Court has scheduled the following hearing date

in the above-captioned chapter 11 cases:

          Date & Time                                            Location

July 24, 2020 at 10:30 a.m. (ET)                     U.S. Bankruptcy Court for the District of Delaware
                                                     824 North Market Street, 5th Floor, Courtroom 4
                                                     Wilmington, Delaware 19801




Dated: June 17th, 2020
                                                            MARY F. WALRATH
Wilmington, Delaware
                                                            UNITED STATES BANKRUPTCY JUDGE

RLF1 23587234v.1
